DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 10, 2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 4-8, 10-11, 14, and 19-20 are noted as amended. Applicant’s amendments to the specification and claims have overcome all previous objections and 112(b) rejections set forth in the Non-Final Office Action mailed July 12, 2022 and all objections and rejections therein have been withdrawn. However, new claim objections are noted below.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10 line 4, “to select a selected one of” should read “to select one of”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mariswamy et al. (US PGPub 20180299875), hereinafter referred to as Mariswamy, in view of Asenjo et al. (US PGPub 20140335480), hereinafter referred to as Asenjo, further in view of Watt et al. (US PGPub 20140349255), hereinafter referred to as Watt, and further in view of Saiki et al. (US PGPub 20210248537), hereinafter referred to as Saiki.
In regards to claim 1, Mariswamy teaches a method for training process operators (Paragraphs 0036, 0038 teach the process and tool help to improve user safety and alarm management) that provide control action responses in response to process abnormalities of an industrial process, the method comprising: 
monitoring the industrial process for an occurrence of a particular process abnormality (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process); 
in response to finding the occurrence of the particular process abnormality (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) which includes alarms (abnormalities)), monitoring a control action response provided by a particular process operator (Paragraph 0052 teaches the historical data including alarms are associated with the user (particular operator)); 
determining whether the control action response provided by the particular process operator meets a benchmark control action response (Paragraphs 0016, 0049 teach the alarms and altered properties (response) can be compared to “acceptable behavior” (a benchmark)); and 
creating a simulation profile (Paragraphs 0016, 0040 teach creating a simulation with properties and models for the industrial process) that when entered into a process simulator that is configured to simulate the industrial process (Paragraph 0040), recreates the occurrence of the particular process abnormality in the process simulator (Paragraph 0041 teaches the simulation tool can generate simulated alarms based on the industrial process including the recorded alarms in the historical data (see paragraph 0052)) to allow the particular process operator to practice providing control action responses in response to the particular process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy may not explicitly teach when the control action response provided by the particular process operator does not meet the benchmark control action response. However, Asenjo teaches an industrial process performance enhancement system and method including training users when the control action response provided by the particular process operator does not meet the benchmark control action response (Paragraph 0050 teaches the system determines if the user’s actions are less than favorable or are unsafe and then provides the appropriate training which includes training simulations (see paragraph 0063)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. The simulations being presented to the user based on the user failing to meet a favorable standard (benchmark). Upon such modification, the method and system of Mariswamy would include when the control action response provided by the particular process operator does not meet the benchmark control action response, creating a simulation profile that when entered into a process simulator that is configured to simulate the industrial process, recreates the occurrence of the particular process abnormality in the process simulator to allow the particular process operator to practice providing control action responses in response to the particular process abnormality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
Mariswamy in view of Asenjo does not explicitly teach wherein the control action response includes making one or more adjustments to the industrial process in an attempt to keep the industrial process within desired process limits. However, Watt teaches a system and method for managing operator competency including simulated exercises (Abstract; Paragraphs 0022, 0026) that assess how well the operator’s actions (control action response) keep the process within a predefined limit or a range of limits and give a corresponding score (Paragraphs 022-0023).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo to incorporate the teachings of Watt by incorporating the training simulations and evaluations including measuring how well the operator’s actions keep the industrial process within desired process limits of Watt, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo by including evaluating the control action based on the resulting adjustment of the industrial process being within a desired limit. Upon such modification, the method and system of Mariswamy in view of Asenjo would include wherein the control action response includes making one or more adjustments to the industrial process in an attempt to keep the industrial process within desired process limits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Watt with Mariswamy in view of Asenjo’s system and method in order to improve user performance by using KPIs in the form of process limits, a known technique within the art.
Mariswamy in view of Asenjo and Watt does not explicitly teach creating a simulation profile for the particular process operator; and recreates the occurrence of the particular process abnormality that the particular process operator previously provided a control action response that did not meet the benchmark control action response. However, Saiki teaches a simulation training and evaluation system that evaluates a user based on the work history of the operator (profile of the operator) among a plurality of operators (paragraphs 0057, 0076, 0109) and determines if the operator’s actions pass or fail to meet a standard such that the operator’s skill level improves based on passing (Paragraphs 0037, 0113). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo and Watt to incorporate the teachings of Saiki by incorporating operator histories and evaluating if an operators pass or fail an evaluation of Saiki, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo and Watt by including specific operator work histories of a plurality of operators such that the work histories are profiles of the operator and would be historical simulation data for the operator and including evaluating a user’s control action on a pass or fail basis such that when a user “fails” (does not meet a benchmark) the simulation/training will generate the simulation so the operator can improve their knowledge and skill in order to achieve better results. Upon such modification, the method and system of Mariswamy in view of Asenjo and Watt would include creating a simulation profile for the particular process operator; and recreates the occurrence of the particular process abnormality that the particular process operator previously provided a control action response that did not meet the benchmark control action response. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Saiki with Mariswamy in view of Asenjo and Watt’s system and method in order to motivate operators to achieve passing grades/scores and thereby improve operator skill levels.
In regards to claim 2, Mariswamy further teaches wherein the particular process abnormality corresponds to an alarm event (Abstract; Paragraph 0027).
In regards to claim 3, Mariswamy further teaches wherein the particular process abnormality corresponds to a set of process operating conditions (Paragraphs 0025, 0036, 0038 teach the system includes storing information including the conditions and properties of the system including the “conditions to be met for an alarm to be generated” and “operating conditions of a facility”).
In regards to claim 4, Mariswamy does not explicitly teach wherein the benchmark control action response is based at least in part on a control action response provided by another process operator. However, Asenjo further teaches wherein the benchmark control action response is based at least in part on a control action response provided by another process operator (Paragraphs 0033, 0144 teach the system includes comparing user actions to those of other users/operators and comparing to see if the performance is the same or substantially the same as another user).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. Further, the performance standard can be based on other operators. Upon such modification, the method and system of Mariswamy would include wherein the benchmark control action response is based at least in part on a control action response provided by another process operator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
In regards to claim 5, Mariswamy further teaches further comprises: 
monitoring the industrial process for each of a plurality of occurrences of the particular process abnormality over time (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process including particular components and alarms (see paragraphs 0028), further Paragraph 0050 states the data is associated with at least one industrial process and identify alarms thus a “plurality” of occurrences are recorded in the historical data); 
Mariswamy does not explicitly teach in response to finding each of the plurality of occurrences of the particular process abnormality, receiving a corresponding control action response from one of a plurality of process operators; and determining one or more of the control action responses that result in a faster or more efficient response to the particular process abnormality compared to a standard or an average response to the particular process abnormality; and determine the benchmark control action response based at least in part on one or more of the control action responses that are determined to result in a faster or more efficient response to the particular process abnormality compared to a standard or an average response to the particular process abnormality. However, Asenjo teaches in response to finding each of a plurality of occurrences of the particular process abnormality (Paragraphs 0098, 0105 teach the system can include multiple industrial devices and the collected data thereby includes multiple (a plurality) of alarms, faults, and variables), receiving a corresponding control action response from one of a plurality of process operators (Paragraphs 0053, 0082 teach monitoring users including those in need of performance enhancement (the corresponding user with the abnormality or below benchmark performance); and determining one or more of the control action responses that result in a faster or more efficient response to the particular process abnormality compared to a standard or an average response to the particular process abnormality (Paragraphs 0063, 0068-0069 teaches the system can determine or identify performances (actions) that are better than the other users including training users to perform more efficiently based on a preferred user actions (standard) or performance criteria); and determine the benchmark control action response (Paragraph 0035, 0058 teach the system can include preferred user results and user actions that the performance enhancement is designed to train a user to perform at the same or better performance) based at least in part on one or more of the control action responses that are determined to result in a faster or more efficient response to the particular process abnormality compared to a standard or an average response to the particular process abnormality (Paragraphs 0035, 0058, 0063; perform more efficiently).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. Further, the system would include monitoring the performance of a plurality of users to determine a preferred user action and result that are used as the standard to enhance another users’ performance when they perform less than the standard. Upon such modification, the method and system of Mariswamy would include in response to finding each of the plurality of occurrences of the particular process abnormality, receiving a corresponding control action response from one of a plurality of process operators; and determining one or more of the control action responses that result in a faster or more efficient response to the particular process abnormality compared to a standard or an average response to the particular process abnormality; and determine the benchmark control action response based at least in part on one or more of the control action responses that are determined to result in a faster or more efficient response to the particular process abnormality compared to a standard or an average response to the particular process abnormality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
In regards to claim 7, Mariswamy further teaches wherein the simulation profile comprises one or more process values (Paragraphs 0026, 0040 teach the system can measure process variable values when alarms occur and include the values in the simulations) and/or one or more process operating conditions (Paragraphs 0036, 0044 teach the system can record the conditions of the process when an alarm occurs and recreate the conditions in the simulation) of the industrial process that correspond to the particular process abnormality (Paragraphs 0026, 0036 teach the values and conditions can be recorded when an alarm or abnormal situation occurs).
Mariswamy in view of Asenjo and Watt does not explicitly teach that the particular process operator previously provided a control action response that did not meet the benchmark control action response. However, Saiki teaches a simulation training and evaluation system that evaluates a user based on the work history of the operator and determines if the operator’s actions pass or fail to meet a standard such that the operator’s skill level improves based on passing (Paragraphs 0037, 0113).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo and Watt to incorporate the teachings of Saiki by incorporating operator histories and evaluating if an operators pass or fail an evaluation of Saiki, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo and Watt by including specific operator work histories of a plurality of operators such that the work histories are profiles of the operator and would be historical simulation data for the operator and including evaluating a user’s control action on a pass or fail basis such that when a user “fails” (does not meet a benchmark) the simulation/training will generate the simulation so the operator can improve their knowledge and skill in order to achieve better results. Upon such modification, the method and system of Mariswamy in view of Asenjo and Watt would include that the particular process operator previously provided a control action response that did not meet the benchmark control action response. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Saiki with Mariswamy in view of Asenjo and Watt’s system and method in order to motivate operators to achieve passing grades/scores and thereby improve operator skill levels.
In regards to claim 8, Mariswamy further teaches wherein the process simulator comprises a process model for modeling the industrial process (Paragraph 0040 teaches the simulation includes process and mathematical models), and is further configured to read the simulation profile (Paragraph 0040) and use the process model and the one or more process values and/or one or more process operating conditions to recreate the occurrence of the particular process abnormality in the process simulator (Paragraph 0040-0041 teaches the models and simulation are used to identify and generate simulated alarms and simulations of the industrial process).
Mariswamy in view of Asenjo and Watt does not explicitly teach that the particular process operator previously provided a control action response that did not meet the benchmark control action response. However, Saiki teaches a simulation training and evaluation system that evaluates a user based on the work history of the operator and determines if the operator’s actions pass or fail to meet a standard such that the operator’s skill level improves based on passing (Paragraphs 0037, 0113).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo and Watt to incorporate the teachings of Saiki by incorporating operator histories and evaluating if an operators pass or fail an evaluation of Saiki, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo and Watt by including specific operator work histories of a plurality of operators such that the work histories are profiles of the operator and would be historical simulation data for the operator and including evaluating a user’s control action on a pass or fail basis such that when a user “fails” (does not meet a benchmark) the simulation/training will generate the simulation so the operator can improve their knowledge and skill in order to achieve better results. Upon such modification, the method and system of Mariswamy in view of Asenjo and Watt would include that the particular process operator previously provided a control action response that did not meet the benchmark control action response. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Saiki with Mariswamy in view of Asenjo and Watt’s system and method in order to motivate operators to achieve passing grades/scores and thereby improve operator skill levels.
In regards to claim 9, Mariswamy further teaches wherein the process simulator further comprises a user interface for accepting a simulated control action response provided by the particular process operator (Paragraph 0048; user interface that allows a user to enter changes), with the process simulator simulating a reaction of the industrial process to the simulated control action response (Paragraphs 0027, 0045 teach the changes can be implemented in the simulation for a user to see how the generated system reacts).
In regards to claim 11, Mariswamy teaches a method for training process operators that provide control action responses in response to process abnormalities of an industrial process (see prior art rejection of claim 1 above), the method comprising: 
monitoring the industrial process for an occurrence of process abnormalities over time (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process); 
in response to each of the process abnormalities, monitoring a control action response provided by a corresponding process operator (Paragraph 0052 teaches the historical data including alarms are associated with the user (particular operator)); 
determining whether each of the control action responses meets a corresponding benchmark (Paragraphs 0016, 0049 teach the alarms and altered properties (response) can be compared to “acceptable behavior” (a benchmark)); and 
creating a simulation profile for at least some of the control action responses (Paragraphs 0016, 0040 teach creating a simulation with properties and models for the industrial process), wherein each simulation profile, when entered into a process simulator that is configured to simulate the industrial process (Paragraph 0040), recreates the corresponding process abnormality in the process simulator (Paragraph 0041 teaches the simulation tool can generate simulated alarms based on the industrial process including the recorded alarms in the historical data (see paragraph 0052)) to allow a process operator to practice providing control action responses in response to the corresponding process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy does not explicitly teach creating a simulation profile for at least some of the control action responses that do not meet the corresponding benchmark. However, Asenjo teaches an industrial process performance enhancement system and method including training users creating a simulation profile for each of at least some of the control action responses that do not meet the corresponding benchmark (Paragraph 0050 teaches the system determines if the user’s actions are less than favorable or are unsafe and then provides the appropriate training which includes training simulations (see paragraph 0063)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. The simulations being presented to the user based on the user failing to meet a favorable standard (benchmark). Upon such modification, the method and system of Mariswamy would include creating a simulation profile for at least some of the control action responses that do not meet the corresponding benchmark. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
Mariswamy in view of Asenjo does not explicitly teach wherein the control action response includes making one or more adjustments to the industrial process in an attempt to keep the industrial process within desired process limits. However, Watt teaches a system and method for managing operator competency including simulated exercises (Abstract; Paragraphs 0022, 0026) that assess how well the operator’s actions (control action response) keep the process within a predefined limit or a range of limits and give a corresponding score (Paragraphs 022-0023).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo to incorporate the teachings of Watt by incorporating the training simulations and evaluations including measuring how well the operator’s actions keep the industrial process within desired process limits of Watt, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo by including evaluating the control action based on the resulting adjustment of the industrial process being within a desired limit. Upon such modification, the method and system of Mariswamy in view of Asenjo would include wherein the control action response includes making one or more adjustments to the industrial process in an attempt to keep the industrial process within desired process limits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Watt with Mariswamy in view of Asenjo’s system and method in order to improve user performance by using KPIs in the form of process limits, a known technique within the art.
In regards to claim 12, Mariswamy further teaches identifying a current state of the process associated with an operator (paragraph 0023) and the historical data includes the collected properties and data with the identified alarms, the properties reasonably including the identified/associated operator (paragraph 0050) but does not explicitly teach further comprising storing an identifier for each of the process abnormalities, the identifier identifying the corresponding process operator that provided the control action response for the corresponding process abnormality. However, Asenjo further teaches further comprising storing an identifier for each of the process abnormalities (Paragraph 0053 teaches the captured human activity data includes identifiers for the users and would include when the user triggers alarm/abnormal events from Mariswamy as discussed below), the identifier identifying the corresponding process operator that provided the control action response for the corresponding process abnormality (Paragraph 0053).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating identifiers of users while recording the data on user activity and performance as part of the industrial process, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by including user identifiers with recorded data while monitoring the industrial process. Upon such modification, the method and system of Mariswamy would include further comprising storing an identifier for each of the process abnormalities, the identifier identifying the corresponding process operator that provided the control action response for the corresponding process abnormality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to better manage and sort the monitored data and improve data analysis by associating relevant data with the corresponding users/operators.
In regards to claim 13, Mariswamy further teaches further comprising maintaining a listing of process abnormalities (Paragraph 0044 teaches the system includes a listing of simulated alarms and comparing to the actual alarms) and corresponding control action responses (Paragraph 0052 teaches the list of alarms includes details for the alarms including the cause of each alarm and process variable values which could reasonably include the associated operator (additionally included in Asenjo, see prior art rejection of claim 12)) but does not teach that did not meet the corresponding benchmark for each process operator (see prior art rejection of claim 11 for Asenjo teaching the operator’s responses not meeting the benchmark). 
In regards to claim 15, Mariswamy further teaches wherein the industrial process is controlled by a Distributed Control System (DCS) (Paragraphs 0003, 0015).
In regards to claim 16, Mariswamy further teaches wherein the control action response comprises changing a single control input value of the industrial process to control a single process value (Paragraphs 0021-0022, 0027, 0048 teach the system can include one or more sensors, one or more controllers, one or more alarms, and one or more properties such that one controller can control one actuator (0021) or one change (input) can affect one property (process value) thereby the combinations include one to one control systems).
In regards to claim 17, Mariswamy further teaches wherein the control action response comprises changing multiple control input values of the industrial process to control a single process value (Paragraphs 0021-0022, 0027, 0048 teach the system can include one or more sensors, one or more controllers, one or more alarms, and one or more properties such that more than one controller can control one actuator (0021) or more than one change (input) can affect one property (process value) thereby the combinations include multiple to one control systems).
In regards to claim 18, Mariswamy further teaches wherein the control action response comprises changing multiple control input values of the industrial process to control multiple process values (Paragraphs 0021-0022, 0027, 0048 teach the system can include one or more sensors, one or more controllers, one or more alarms, and one or more properties such that more than one controller can control more than one actuator (0021) or more than one change (input) can affect more than one property (process value) thereby the combinations include multiple to multiple control systems).
In regards to claim 19, Mariswamy teaches a non-transitory, computer-readable medium (Paragraphs 0007, 0057) including instructions that when executed by a processor cause the processor (Paragraphs 0007, 0057) to: 
monitor an industrial process for an occurrence of a particular process abnormality (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process); 
in response to finding the occurrence of the particular process abnormality (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) which includes alarms (abnormalities)), monitoring a control action response provided by a particular process operator (Paragraph 0052 teaches the historical data including alarms are associated with the user (particular operator)); 
determining whether the control action response provided by the particular process operator meets a predetermined benchmark (Paragraphs 0016, 0049 teach the alarms and altered properties (response) can be compared to “acceptable behavior” (a benchmark)); and 
creating a simulation profile (Paragraphs 0016, 0040 teach creating a simulation with properties and models for the industrial process) that when entered into a process simulator that is configured to simulate the industrial process (Paragraph 0040), recreates the occurrence of the particular process abnormality in the process simulator (Paragraph 0041 teaches the simulation tool can generate simulated alarms based on the industrial process including the recorded alarms in the historical data (see paragraph 0052)) to allow the particular process operator to practice providing control action responses in response to the particular process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy may not explicitly teach when the control action response provided by the particular process operator does not meet the benchmark control action response. However, Asenjo teaches an industrial process performance enhancement system and method including training users when the control action response provided by the particular process operator does not meet the benchmark control action response (Paragraph 0050 teaches the system determines if the user’s actions are less than favorable or are unsafe and then provides the appropriate training which includes training simulations (see paragraph 0063)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. The simulations being presented to the user based on the user failing to meet a favorable standard (benchmark). Upon such modification, the method and system of Mariswamy would include when the control action response provided by the particular process operator does not meet the benchmark control action response, creating a simulation profile that when entered into a process simulator that is configured to simulate the industrial process, recreates the occurrence of the particular process abnormality in the process simulator to allow the particular process operator to practice providing control action responses in response to the particular process abnormality. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
Mariswamy in view of Asenjo does not explicitly teach wherein the control action response includes making one or more adjustments to the industrial process in an attempt to keep the industrial process within desired process limits. However, Watt teaches a system and method for managing operator competency including simulated exercises (Abstract; Paragraphs 0022, 0026) that assess how well the operator’s actions (control action response) keep the process within a predefined limit or a range of limits and give a corresponding score (Paragraphs 022-0023).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo to incorporate the teachings of Watt by incorporating the training simulations and evaluations including measuring how well the operator’s actions keep the industrial process within desired process limits of Watt, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo by including evaluating the control action based on the resulting adjustment of the industrial process being within a desired limit. Upon such modification, the method and system of Mariswamy in view of Asenjo would include wherein the control action response includes making one or more adjustments to the industrial process in an attempt to keep the industrial process within desired process limits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Watt with Mariswamy in view of Asenjo’s system and method in order to improve user performance by using KPIs in the form of process limits, a known technique within the art.
Mariswamy in view of Asenjo and Watt does not explicitly teach creating a simulation profile for the particular process operator. However, Saiki teaches a simulation training and evaluation system that evaluates a user based on the work history of the operator (profile of the operator) among a plurality of operators (paragraphs 0057, 0076, 0109).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo and Watt to incorporate the teachings of Saiki by incorporating operator histories and evaluating if an operators pass or fail an evaluation of Saiki, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo and Watt by including specific operator work histories of a plurality of operators such that the work histories are profiles of the operator and would be historical simulation data for the operator and including evaluating a user’s control action on a pass or fail basis such that when a user “fails” (does not meet a benchmark) the simulation/training will generate the simulation so the operator can improve their knowledge and skill in order to achieve better results. Upon such modification, the method and system of Mariswamy in view of Asenjo and Watt would include creating a simulation profile for the particular process operator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Saiki with Mariswamy in view of Asenjo and Watt’s system and method in order to motivate operators to achieve passing grades/scores and thereby improve operator skill levels.
In regards to claim 20, Mariswamy further teaches wherein the particular process abnormality corresponds to an alarm event (Abstract; Paragraph 0027).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mariswamy in view of Asenjo, Watt, and Saiki as applied to claim 1 above, and further in view of Starr (US PGPub 20140336984).
In regards to claim 6, Mariswamy further teaches further comprising: 
monitoring the industrial process for each of a plurality of occurrences of each of a plurality of process abnormalities over time (Abstract; Paragraph 0050 teaches the system retrieves “historical data” (monitoring data) associated with the industrial process including particular components and alarms (see paragraphs 0028); further Paragraph 0050 states the data is associated with at least one industrial process and identify alarms thus a “plurality” of occurrences are recorded in the historical data); 
categorizing each occurrence of the plurality of process abnormalities into one of two or more categories (Paragraph 0036 teaches the alarms (abnormalities) can be stored and generated including defining the properties of the alarms) based on one or more process operating conditions (Paragraphs 0025, 0036, 0038 teach the system includes storing information including the conditions and properties of the system including the “conditions to be met for an alarm to be generated” and “operating conditions of a facility”); and
in response to finding each occurrence of the plurality of process abnormalities, storing the control action response entered by a process operator (Paragraphs 0023, 0052 teach the system can include operate interaction with the controllers and system and thereby the interactions (responses) to alarms and the alarms are recorded within the historical data of the industrial process).
Mariswamy does not explicitly teach a plurality of process operators; categorizing each occurrence of the plurality of process abnormalities into one of two or more categories based on an abnormality type; for each of the two or more categories, comparing the control action responses for that category to determine one or more control action responses that resulted in a faster or more efficient response to the process abnormalities of that category compared to a standard or an average response to the process abnormalities of that category; and determining a benchmark control action response for each of the two or more categories from the one or more control action responses that resulted in a faster or more efficient response to the process abnormalities of that category. However, Asenjo further teaches storing the control action response entered by a corresponding one of a plurality of process operators (Paragraphs 0053, 0082 teach monitoring users (plurality of process operators) including those in need of performance enhancement (the corresponding user with the abnormality or below benchmark performance); for each of the two or more categories, comparing the control action responses for that category to determine one or more control action responses that resulted in a faster or more efficient response to the process abnormalities of that category compared to a standard or an average response to the process abnormalities of that category (Paragraphs 0050, 0111 teach the system includes determining the favorable user actions include the most efficient to be used as the comparison for other users and includes the data being broken down by types; see also Paragraphs 0063, 0068-0069 a preferred user actions (standard) or performance criteria); and determining a benchmark control action response for each of the two or more categories from the one or more control action responses that resulted in a faster or more efficient response to the process abnormalities of that category (Paragraphs 0033, 0063, 0068-0069, 0144 teach the system includes comparing user actions to those of other users/operators and comparing to see if the performance is the same or substantially the same as another user which includes the favorable (more/most efficient) user actions).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy to incorporate the teachings of Asenjo by incorporating the training simulations based on user performance with the simulations of Mariswamy, as both references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy by having the simulations be presented to users for training purposes to improve user actions and performance. Further, the system would include monitoring the performance of a plurality of users to determine a preferred user action and result that are used as the standard to enhance another users’ performance when they perform less than the standard. Upon such modification, the method and system of Mariswamy would include storing the control action response entered by a corresponding one of a plurality of process operators; for each of the two or more categories, comparing the control action responses for that category to determine one or more best control action responses for that category; and determining a benchmark control action response for each of the two or more categories from the one or more best control action responses of that category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Asenjo with Mariswamy’s system and method in order to improve user performance and improve the overall efficiency of the industrial system and process.
Mariswamy in view of Asenjo, Watt, and Saiki does not explicitly teach categorizing each occurrence of the plurality of process abnormalities into one of two or more categories based on an abnormality type. However, Starr teaches an industrial process monitoring system for monitoring performance including alarms and abnormalities including categorizing each occurrence of the plurality of process abnormalities into one of two or more categories based on an abnormality type (Paragraphs 0027, 0037 teach sorting the alarms (abnormalities) into categories and different classifications based on the alarm type).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo, Watt, and Saiki to incorporate the teachings of Starr by incorporating the industrial process monitoring system including classifying the alarm/abnormality data into categories, as the references and the claimed invention are directed to industrial process management systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo, Watt, and Saiki by including the alarms of Mariswamy being classified and categorized into classifications and categories based on the alarm types. Upon such modification, the method and system of Mariswamy in view of Asenjo, Watt, and Saiki would include categorizing each occurrence of the plurality of process abnormalities into one of two or more categories based on an abnormality type. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Starr with Mariswamy in view of Asenjo, Watt, and Saiki’s system and method in order to improve system data handling and provided further insight into the alarm data by grouping related alarms to further compare and analyze user actions.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mariswamy in view of Asenjo, Watt, and Saiki as applied to claim 1 above, and further in view of Lutz et al. (US PGPub 20140057231), hereinafter referred to as Lutz.
In regards to claim 10, Mariswamy further teaches wherein further comprising: enter the selected simulation profile into the process simulator (Paragraph 0040) to allow the particular process operator to practice providing control action responses to the corresponding particular process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy does not explicitly teach wherein further comprising: displaying a listing of simulation profiles that were created for the particular process operator; and allowing the particular process operator to select one of the simulation profiles. However, Lutz teaches a system and method for simulating break-fixes to train technicians including the system listing the various simulations and allowing users to select simulations to modify or to use for training (Paragraphs 0031, 0040).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo, Watt, and Saiki to incorporate the teachings of Lutz by incorporating the ability for the system to list the generated and used simulations as a list and allowing a user to select a simulation profile to execute, as the references and the claimed invention are directed to process management and training systems using simulations and listing simulations or trainings for selection by a user is a known technique in the art that can be applied to improve the similar system of Mariswamy in the same way. One of ordinary skill in the art would modify Mariswamy in view of Asenjo, Watt, and Saiki by including the storing and listing the simulations of Mariswamy based on a particular operator as taught by Mariswamy in view of Asenjo, Watt, and Saiki using the technique of Lutz and allowing a user to select simulation profiles to modify or use as training. Upon such modification, the method and system of Mariswamy in view of Asenjo, Watt, and Saiki would include displaying a listing of simulation profiles that were created for the particular process operator; and allowing the particular process operator to select one of the simulation profiles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Starr with Mariswamy in view of Asenjo, Watt, and Saiki’s system and method in order to improve user interaction by allowing the user to select a simulation to perform and because the method of listing simulations or trainings is a known technique in the art for allowing a user to view and modify simulations.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mariswamy in view of Asenjo, Watt, and Saiki as applied to claim 13 above, and further in view of Scott et al. (US PGPub 20100004759), hereinafter referred to as Scott.
In regards to claim 14, Mariswamy further teaches further comprising: 
displaying those process abnormalities in the listing of process abnormalities that correspond to a particular process operator on a display (Paragraph 0044 teaches a visualization tool for displaying the listing to a user the data corresponding to particular process operators included in the alarm details per the rejection of claim 12 and 13 above); and 
recreate the process abnormality in the process simulator (Paragraph 0041 teaches the simulation tool can generate simulated alarms based on the industrial process including the recorded alarms in the historical data (see paragraph 0052)) and allow the particular process operator to practice providing control action responses in response to the selected process abnormality (Paragraphs 0041, 0045 teach the user can input if the behavior is approved and generated the appropriate action).
Mariswamy and Mariswamy in view of Asenjo do not explicitly teach allowing the particular process operator to select one of the displayed process abnormalities; and recreate the selected process abnormality in the process simulator. However, Scott teaches a process plant management system (abstract; paragraph 0026) that includes simulating processes for training personnel (paragraph 0004) and allowing the particular process operator to select one of the displayed process abnormalities (Paragraph 0068 teaches selecting an alarm from a list of alarms); and recreate the selected process abnormality in the process simulator (Paragraphs 0004, 0068, see further below).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mariswamy in view of Asenjo to incorporate the teachings of Scott by incorporating the user interface including the list of abnormalities and allowing a user to select an alarm/abnormality for more information and to simulate the selected alarm/abnormality, as the references and the claimed invention are directed to industrial process management and simulation systems. One of ordinary skill in the art would modify Mariswamy in view of Asenjo by having list of alarm/abnormalities be selectable such that a user could select an alarm/abnormality and have the selection be simulated for training purposes. Upon such modification, the method and system of Mariswamy in view of Asenjo would include allowing the particular process operator to select one of the displayed process abnormalities; and recreate the selected process abnormality in the process simulator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate these teachings from Scott with Mariswamy in view of Asenjo’s system and method in order to allow users to select their desired training and gain training on areas of concern and improvement.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 11, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive by virtue of Applicant’s amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 in view of the newly cited combination of prior art discussed above.

Conclusion
Accordingly, claim 10 is object to and claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        16